Name: Commission Regulation (EC) No 625/98 of 19 March 1998 amending Regulation (EEC) No 980/92 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French Guiana as regards the destination of the rice in respect of which aid is paid
 Type: Regulation
 Subject Matter: America;  marketing;  plant product;  economic policy;  international trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R0625Commission Regulation (EC) No 625/98 of 19 March 1998 amending Regulation (EEC) No 980/92 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French Guiana as regards the destination of the rice in respect of which aid is paid Official Journal L 085 , 20/03/1998 P. 0006 - 0009COMMISSION REGULATION (EC) No 625/98 of 19 March 1998 amending Regulation (EEC) No 980/92 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French Guiana as regards the destination of the rice in respect of which aid is paidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 3(5) thereof,Whereas point 3(d) of Article 1 of Regulation (EC) No 2598/95 provides that the volume of rice produced locally in French Guiana which may benefit from aid for disposal and marketing shall be increased to take account of profitability requirements; whereas, in particular, under Regulation (EC) No 2598/95 a limited quantity of that production up to 4 000 tonnes may benefit from aid so that it can be disposed of or marketed elsewhere in the Community;Whereas the provisions required to implement Regulation (EC) No 2598/95 and so amend Commission Regulation (EEC) No 980/92 of 21 April 1992 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French Guiana (3) should be adopted; whereas these technical adaptations should cover in particular the arrangements for granting the aid for contracts for disposal or marketing concluded between the entry into force of Regulation (EC) No 2598/95 and the entry into force of this Regulation, the definition of the parties to the contract for the disposal or marketing of rice produced in French Guiana, the measures to be taken to ensure that the maximum quantities which may benefit from aid are not exceeded and appropriate checks to ensure compliance with the aim of the scheme;Whereas, in order to comply with the aim of the measure, the necessary steps should be taken to ensure that the products receiving aid are not exported, reconsigned from the overseas departments to the rest of the Community or reconsigned from the rest of the Community to the overseas departments;Whereas, to ensure effective application of the aid arrangements, this Regulation should apply from the date of entry into force of Regulation (EC) No 2598/95; whereas, however, the effects of reconsignments and exports from Guadeloupe and Martinique to the rest of the Community and to non-member countries carried out in accordance with the provisions replaced by this Regulation should be considered definitive; whereas accordingly the new text of Article 6 of Regulation (EC) No 980/92 should apply to reconsignments and exports from Guadeloupe and Martinique with effect from the date of entry into force of this Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Rice,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 980/92 is amended as follows:1. The title is replaced by the following:'Commission Regulation (EEC) No 980/92 of 21 April 1992 laying down detailed rules for applying the aid scheme for the marketing of rice produced in French Guiana`.2. Article 1(1) is replaced by:'1. For the purposes of applying the aid scheme provided for in Article 3(3) of Regulation (EEC) No 3763/91, "annual contract" means a contract by which an operator, either a natural or a legal person established elsewhere in the Community other than in French Guiana, undertakes, before the beginning of the marketing period, to dispose of or market in Guadeloupe, Martinique or elsewhere in the Community all or part of the rice production of a producer or a producers' association or union in French Guiana`.3. The following paragraph is added to Article 2:'4. For the purposes of Article 3(3) of Regulation (EEC) No 3763/91, applications for aid concerning the period between 12 November 1995 and 20 March 1998 shall be submitted to the competent departments of the French administration in accordance with conditions to be laid down by those departments.Aid shall be paid on submission of proof satisfactory to the competent departments that the products conferring entitlement to aid have in fact been disposed of or marketed in Guadeloupe, Martinique or elsewhere in the Community.The competent departments shall make appropriate checks on the truthfulness and accuracy of the applications for aid and supporting documents.`4. Article 5 is replaced by the following:'Article 51. If necessary, the competent French authorities shall lay down a uniform coefficient of reduction to be applied to the applications in question to ensure that, each year, aid is not granted for a quantity, expressed in terms of milled rice equivalent, exceeding 12 000 tonnes for all the quantities for which applications have been submitted and, within that ceiling, exceeding 4 000 tonnes in respect of the quantities disposed of or marketed elsewhere in the Community other than in Guadeloupe and Martinique.2. The uniform coefficient or reduction shall be calculated as follows:(a) where the quantities in respect of which the applications for aid submitted total less than 12 000 tonnes but, as regards rice disposed of or marketed elsewhere in the Community other than in Guadeloupe and Martinique, more than the maximum volume of 4 000 tonnes, the coefficient i obtained from the formula:i = >NUM>4 000 >DEN>xwhere x is the quantity of rice from French Guiana actually disposed of and marketed elsewhere in the Community other than in Martinique and Guadeloupeshall be applied to that latter quantity;(b) where the quantities in respect of which the applications for aid submitted total more than 12 000 tonnes but, as regards rice disposed of or marketed elsewhere in the Community other than in Guadeloupe and Martinique, less than the maximum volume of 4 000 tonnes, the coefficient j obtained from the formula:j = >NUM>12 000 >DEN>ywhere y is the total quantity of rice from French Guiana in respect of which applications for aid were submittedshall be applied to all the quantities of rice;(c) where the quantities in respect of which the applications for aid submitted total more than 12 000 tonnes and, as regards rice disposed of or marketed elsewhere in the Community other than in Guadeloupe and Martinique, more than the maximum volume of 4 000 tonnes, the coefficient z obtained from the formula:z = >NUM>12 000 >DEN>(i * x) + kwhere:x is the quantity of rice from French Guiana actually disposed of and marketed elsewhere in the Community other than in Martinique and Guadeloupe,i is the coefficient of reduction for applications for aid in respect of the quantity of rice from French Guiana actually disposed of and marketed elsewhere in the Community other than in Martinique and Guadeloupe referred to at (a),k is the quantity of rice from French Guiana actually disposed of and marketed in Martinique and Guadeloupe,shall be applied.The competent French authorities shall immediately notify the Commission of the application of this paragraph and of the quantities involved.3. Aid shall be paid in respect of quantities actually disposed of and marketed under an annual contract or contracts and in accordance with the applicable provisions.4. For the purposes of this Article, the coefficient for the processing of:- paddy rice into wholly milled rice is fixed at 0,45,- husked rice into wholly milled rice is fixed at 0,69,- semi-milled rice into wholly milled rice is fixed at 0,93`.5. Article 6 is replaced by the following:'Article 61. Products receiving aid under Article 3(3) of Regulation (EEC) No 3763/91 may not be exported; products disposed of and marketed in Guadeloupe and Martinique may not be reconsigned to the rest of the Community.Products disposed of and marketed elsewhere in the Community which have benefited from the aid referred to in the first subparagraph may not be reconsigned to Guadeloupe, Martinique or French Guiana.2. The competent authorities shall take all the necessary inspection measures to ensure compliance with paragraph 1. Such measures shall include, in particular, unannounced physical checks. The Member State concerned shall notify the Commission of the measures taken to this effect`.6. The following paragraph is added to Article 9:'No later than 30 June and 31 December of each year, the competent French authorities shall send the Commission full information concerning implementation of the aid scheme, and in particular the quantities concerned, the amount of aid granted and the destination of the consignments`.7. The Annex is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 12 November 1995. However, in the case of reconsignments from Guadeloupe and Martinique to the rest of the Community and exports from those islands to non-member countries, Article 1(5) shall apply only from the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24. 12. 1991, p. 1.(2) OJ L 267, 9. 11. 1995, p. 1.(3) OJ L 104, 22. 4. 1992, p. 31.ANNEX 'ANNEX>START OF GRAPHIC>APPLICATION FOR AID>END OF GRAPHIC>`